Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a configurable memory assistance circuit in communication with the first and second memory systems and the processor circuit, wherein the configurable memory assistance circuit accelerates the memory access operation for the application by performing computations for the application on data as the data is in transit between the first and second memory systems.” in combination with other recited elements in independent claim 1. 
      
3.     GAO et al. (US Patent Application Pub. No: 20120268458 A1) the closest prior art of record, teaches determining whether a data is hit in a cache memory according to a reading request of the data, predetermining a position which is unlocked in the cache memory, and locking a residual position if the data is not hit in the cache memory and length of the data is larger than that of the cache memory. GAO discloses the reading request is sent by a processor, where the processor is coupled to the cache memory. GAO suggests a determination is made to check whether the cache memory hits the data according to a table. However, GAO doesn’t teach “a configurable memory assistance circuit in communication with the first and second memory systems and the processor circuit, wherein the configurable memory assistance circuit accelerates the memory access operation for the application by performing computations for the application on data as the data is in transit between the first and second memory systems.”.

4.    BADI et al. (U.S. Patent Application Pub. No: 20080282033 A1), the closest prior art of record, teaches  locating in a hierarchical memory system a source data value to be manipulated, and locating a hierarchical memory level containing a destination storage location where a manipulated data value is to be stored. BADI discloses a source data value to be manipulated, an index identifying the hierarchical memory level containing the destination storage location, and a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system, and a manipulated data value is transferred to the destination storage location. However, BADI doesn’t teach “a configurable memory assistance circuit in communication with the first and second memory systems and the processor circuit, wherein the configurable memory assistance circuit accelerates the memory access operation for the application by performing computations for the application on data as the data is in transit between the first and second memory systems.”.

5.      Independent claims 11 and 18 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.      Dependent claims 2-10,12-17 and 19-21 recites limitations similar to those noted above for independent claims 1,11 and 18 are considered allowable for the same reasons noted above for claims 1,11 and 18.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        Sethuraman et al. (US Patent Application Pub. No: 20160307291 A1) teaches media caching and a media 
hub device may include a media hub device configured to execute an operation on a current frame of media having a frame period. Sethuraman discloses the media hub device may include a cache configured to provide, to a media accelerator of the media hub device, data associated with the frame period of the current frame.
        Patocka (US Patent Application Pub. No: 20170199679 A1) a central processing unit (CPU) executes a write request for first data to be written to a first block of a storage device. Patocka discloses executing the write request includes determining whether the first block is remapped to a first memory block in the persistent memory and whether the first memory block is in an uncommitted state. Patocka suggests responsive to determining that the first block is remapped to the first memory block in the persistent memory and that the the first memory block is in an uncommitted state, the CPU overwrites the first memory block in the persistent memory with the first data.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181